FILED
                             NOT FOR PUBLICATION                            OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FLOYD SMITH, AKA Raylon Macon,                   No. 09-15958

               Plaintiff - Appellant,            D.C. No. 5:04-cv-04793-RMW

  v.
                                                 MEMORANDUM *
J. S. WOODFORD; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.

       The record does not support the district court’s determination that Floyd

Smith (“Smith”) failed to exhaust his claim that defendants engaged in a pattern of

sexual orientation harassment and discrimination against him. Smith’s grievance,

which he fully exhausted administrative procedures, specifically alleged that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
misconduct by staff had been ongoing for five to six months, and requested the

removal of all officers who violated the prison’s policy on conduct and respect.

The prison’s responses to Smith’s grievance pointed out that he alleged that this

type of misconduct had been ongoing for months, which demonstrates that the

prison was on notice of his claims and had the opportunity to address them. See

Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009) (the primary purpose of a

grievance is to alert the prison to a problem and facilitate its resolution, and a

grievance suffices if it alerts the prison to the nature of the wrong for which redress

is sought). Accordingly, we reverse and remand for further proceedings.

      We do not consider other matters not specifically and distinctly raised and

argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009) (per curiam).

      Smith’s motion for default judgment is denied.

      Smith shall bear his own costs on appeal.

      REVERSED and REMANDED.




                                            2                                        09-15958